Norton, J.,
Dissenting. — Not being able to concur in the opinion of a majority of the court, and believing as I do that the rule which it establishes will render an efficient administration of the criminal law difficult, if not wholly impractical in mauy cases, and is not in accord with the current of authorities, it is but proper that I should give my reason for dissenting.
I understand the rule established by the opinion to be: That it'is a good cause for the peremptory challenge of a juror in a criminal case, if wdien examined on his voir dire, he states that he has read the evidence taken before a coroner or justice of the peace as reported in a newspaper, and has formed an opinion from such report, even though he decíales that if accepted as a juror he would be wholly uninfluenced by such opinion, and would be governed solely by the evidence, and even though the court required to pass upon his competency should be satisfied of his impartiality, and that when such a juror is accepted it will be reversible error, although the facts of the case fully and completely sustain the verdict.
In the march of progress and civilization the fact is not to be ignored that in every county of the commonwealth there are one or more newspapers, and that, as a rule, they *634are read with avidity by all the citizens who can read, and. that when a homicide is committed and an investigation ia had the enterprising journalist publishes the facts with all attending circumstances, as shown by a preliminary examination, either before a coroner or justice of the peace, and! that such accounts are sought after and read with eagerness,, and it is just as impossible for the reader not to be impressed by it and not to have some opinion concerning it, as it would be to throw black ink on a white wall without coloring it-One of these results, is produced by a law of the mind and the other by a law of matter. The legislature giving recognition to this law of the mind, expressly provided that-opinions formed from such newspaper reports and rumors should not disqualify a person from being a juror, unless it should further appear that such opinion would bias his: judgment and prevent him from trying the case impartially and according to the evidence adduced on the trial. The-rule of exclusion, established by the opinion, utterly disqualifies all such readers from becoming jurors, and the result would be that the citizen charged with a crime would,, of necessity, be compelled to have his cause submitted to a jury composed of the mostignoraut class in the community,, if the State should exercise its right of challenge.
In treating of this question Judge Scott observed, in the case of the State v. Davis, 29 Mo. 391, “that the jurors, were examined on their voir dire and stated that they had formed an opinion from rumors, but it was not such as to bias; or prej udiee their minds. * * Such jurors have invariably been held competent, and the course of decision will not be-varied because complaisant men, in a long course of cross-examination by counsel, may give an answer somewhat favorable to those who may wish to exclude them. Such is the growing aversion to serving on j-uries, that unless the rule is adhered to it will be impossible to obtain competent jurors.” More than forty years ago, this court in passing upon the case of Baldwin v. The State, 12 Mo. 223, sustained the action of the circuit court in accepting as competent a *635j uror who had formed an opinion from newspaper statements, and who also stated that he had no prejudice or bias-on his mind, observed, through Judge McBride: “If, therefore, the question of competency is referable to the-juror himself, he was competent; hut it was not his province to pass upon that question; he could only state facts,, and it was the duty of the court to decide whether according to the facts he was competent. In deciding this question the presiding judge at the trial, having the juror before him, witnessing the manner of his examination, possessing-a knowledge of his character, is infinitely hotter qualified than we are to determine whether under all the circumstances his mind and feelings are in a condition which will-enable him to discharge honestly and impartially his duty as a juror. Where the juror qualifies himself under the-statute and tbe presiding judge accepts him, this court cannot say an error has been committed.”
In the recent case of Reynolds v. United States, 98 U. S., 145, it was observed: “ That in these days of newspaper-enterprise and universal education'every case of public interest is, almost as a matter of necessity, brought to the attention of intelligent people in the vicinity, and scarcely any one can he found among those best fitted for jurors who has not read or heard of it, and who has not some opinion in respect to its merits. It is clear, therefore, that upon the-trial of the issue of fact raised by a challenge for such cause, the court will be practically called upon to determine whether the nature and strength of the opinion formed are such in law as necessarily to raise the presumption of partiality. The question thus presented is one of mixed law and fact — to be tried, so far as the facts are concerned, like-any other issue of that character- — -upon the evidence. The finding of the trial court on that issue ought not to be set aside by a reviewing court, unless the error is manifest. No less stringent rules should be applied by the reviewing court than those which govern in the consideration of motions for new trials, because the verdict is against the evi*636deuce. * * In such cases the manner of the juror while testifying is oftentimes more indication of the real ■character of the opinion than hi s words. * * Care ¡should therefore be taken by a reviewing court not to reverse the ruling below upon such a question of fact except in a clear case.” So in the case of Ortwein v. Commonwealth, 76 Pa. St., 414, when five jurors stated that they had formed ■opinions from newspaper accounts or rumors, or both, and that the opinion thus formed they still had, and that it would take evidence to remove their opinions, they were all held to be competent jurors, although one of them had formed his opinion from reading a newspaper containing a report of the evidence at the coroner’s inquest. As distinguished a judge as Agnew, C. J., who delivered the opinion, said: “Much weight is to be given to the judgment of the court below in whose presence the juror appeared and by whom his manner and conduct, as well as his language, are scrutinized.” The same doctrine is announced in the case of Myers v. Commomvealth, 79 Pa. St. 308, and Curley v. Commonwealth, 84 Pa. St. 151; Balbo v. People, 80 N. Y. 484, and Cox v. People, 80 N. Y. 500; also in Indiana, case of Guetig v. State, 66 Ind., 94; in Iowa, in case of State v. Lawrence, 38 Io. 51; in Illinois, 94 Ill. 299; in Florida, 9 Flor. 215; in California, People v. Welch, 49 Cal. 174; also in Mississippi, Alabama and Texas — in cases of Ogle v. State, 33 Miss. 383; Carson v. State, 50 Ala. 134; Thomas v. State, 36 Texas 315.
If, as the above authorities decide, the fact as to whether a juror who has formed an opinion from rumor or newspaper reports, and who states that such opinion would not bias his judgment, but that in the trial of the cause he would be governed solely by the evidence, is a competent juror is to be determined by the court in which the trial is had, and that the decision when made ought only to be disturbed on the same ground that would justify setting aside .a verdict on the ground that ifc was not supported by the evidence. Under this rule, before the action of the trial *637judge in deciding that, notwithstanding such opinion, the-juror was competent, the evidence upon which he determined that fact must so preponderate against the finding-as to induce the belief that his finding was the result of passion, prejudice or partiality; for this court has held in numerous cases, and it has long been the established law of' this State, that even in criminal cases it will not interfere-nor set aside the verdict of a jury when it is asked to be done on the ground that it is against the evidence, when there is any evidence to support it, or when the evidence so strongly preponderates against the verdict as to lead to the-conclusion that it was the result of partiality or prejudice. “ It is only when there is a total lack of evidence, or it fails-so completely to support the verdict that the necessary inference is that the jury must have acted from prejudice or partiality, that we will attempt to relieve for that cause,, even in a criminal cause.” State v. Cook, 58 Mo. 546.
This principle is ignored in the opinion of the court. Under the construction therein placed upon the statutes, whenever it appears that the opinion of the juror has been formed from reading a newspaper report of the evidence taken before the coroner, he is disqualified as a matter of lawT, although it be made abundantly to appear to the trial court, from the evidence of the juror, his character and standing, his demeanor while delivering his evidence, that the opinion so formed was not such as to affect his impartiality in the slightest degree. This, in my view, is subversive not only of the best interests of social order, but of the best interests of those criminally charged. One of the jurors said he had read the evidence taken before the coroner reported in a newspaper, and four others that they 'had read the evidence taken, without further qualification, and what I have here written, has been on the hypothesis-that all of them referred to the evidence as reported in the newspaper. An opinion formed from such newspaper reports stands upon the same footing, under our statute (even under the maxim noscitur a sociis) as one formed from rumor- *638■or hearsay, except in one case it is printed hearsay, and in the other spoken. It is just such printed hearsay which may form the basis of an opinion which the legislature intended should not disqualify, when it should appear to the court passing upon his competency, that such opinion would neither bias his judgment nor affect his impartiality.
The construction placed upon the statute would put it in the power of a person criminally charged to disqualify ■ every person in a county from serving on a jury by simply having a newspaper to publish a report of the evidence taken before a coroner or a justice of the peace ; place the paper in the hands of all subject to jury duty who could read, and have it read to those who could not read, and when the cause is called for trial, and the sheriff is required to summon a jury, he brings in platoon after platoon of an hundred each, till the whole population of an entire county •subject to jury duty has been compelled to abandon their various vocations and pursuits and appear before the court to be peremptorily challenged and sent home on the ground that they had formed an opinion from a newspaper report •of the evidence taken before a committing magistrate or ■coroner, the prisoner thus escaping a trial and ultimately obtaining his discharge because a jury cannot be found in the county competent to try him. Just in proportion to the enormity of a crime, committed under circumstances the most revolting, shocking the community and the moral •sense of mankind, are the probabilities increased of bringing about such a state of things. In my view of it, it was ■such a condition of things that the legislature was guarding ■against and intended to prevent when it was declared by •statute that an opinion formed from newspaper reports •should be no cause for challenging a juror when it appeared'to the trial court that the opinion would not bias his judgment nor influence him in the trial of the cause.
In the views herein expressed Ray, J., concurs.